Name: Commission Regulation (EC) No 289/1999 of 9 February 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product;  transport policy;  agricultural policy;  tariff policy
 Date Published: nan

 EN Official Journal of the European Communities 10. 2. 1999L 36/4 COMMISSION REGULATION (EC) No 289/1999 of 9 February 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 1498/ 98 (2), and in particular Article 4 (1) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu- lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the stand- ard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 10 February 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 February 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 198, 15. 7. 1998, p. 4. (3) OJ L 387, 31. 12. 1992, p. 1. (4) OJ L 22, 31. 1. 1995, p. 1. EN Official Journal of the European Communities10. 2. 1999 L 36/5 ANNEX to the Commission Regulation of 9 February 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 59,9 204 43,9 212 104,0 999 69,3 0707 00 05 052 118,3 068 170,7 999 144,5 0709 10 00 220 241,4 999 241,4 0709 90 70 052 143,5 204 147,9 999 145,7 0805 10 10, 0805 10 30, 0805 10 50 052 64,9 204 38,3 212 38,4 220 27,5 600 48,1 624 51,5 999 44,8 0805 20 10 204 73,4 624 82,3 999 77,9 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 43,5 204 63,9 464 96,1 600 65,3 624 84,1 999 70,6 0805 30 10 052 47,2 600 58,5 999 52,9 0808 10 20, 0808 10 50, 0808 10 90 039 76,4 060 49,2 400 76,4 404 80,6 728 71,0 999 70,7 0808 20 50 052 132,7 388 108,1 400 79,8 512 68,0 528 95,0 624 54,4 999 89,7 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.